DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 2018/0084139) in view of Shutt (US 2003/0217034).

Regarding Claim 1, Shimamura teaches an image forming apparatus (Paragraph 12, wherein there is a facsimile apparatus that is a MFP) comprising circuitry configured to:
receive facsimile data (Paragraph 12, wherein the facsimile apparatus, 4, receives a facsimile);
extract, from a storage area, a folder satisfying an extraction condition (Paragraphs 16-18 and 25, wherein there is a folder created/generated for each sender and retrieved accordingly) and;
receive selecting of a folder from the extracted folder list (Paragraphs 24-30, wherein the mode of sorting is established); and
set the selected folder as a sorting folder for storing the received facsimile data (Paragraphs 24-30, wherein the mode of sorting is established).
Shimamura does not teach receive an input from a user including an extraction condition;
display an extracted folder list listing only folders satisfying the extraction condition.
Shutt does teach receive an input from a user including an extraction condition (Paragraphs 103 and 124, wherein a user can search for a specified folder based on designated information); 
display an extracted folder list listing only folders satisfying the extraction condition (Paragraphs 124-127, wherein a list of folders is displayed based on the search result for the user to designate where to input the new document).
Shimamura and Shutt are combinable because they both deal with storing incoming documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Shimamura with the teachings of Shutt for the purpose of easily being able to store new documents in designated folders regardless of location of those folders (Shutt: Paragraph 5).

Regarding Claim 3, Shimamura further teaches wherein the circuitry is configured to:
set, for each sender of facsimile data, the folder selected from the extracted folder list as the sorting folder (Paragraphs 16-18 and 25, wherein there is a folder created/generated for each sender and retrieved accordingly);
extract identification information identifying a sender from the received facsimile data (Paragraphs 16-18 and 25, wherein the sender is identified);
identify the sorting folder corresponding to the extracted identification information (Paragraphs 16-18 and 25, wherein the sender is identified and the corresponding folder is established); and
store, in the identified sorting folder, the facsimile data from which the identification information is extracted (Paragraph 18, wherein the incoming documents are stored in a folder).

Regarding Claim 4, Shutt further teaches wherein the circuitry is configured to display, on the folder list screen, only the extracted folder list (Paragraph 124, wherein based on the search criteria, a list of folders that match the search criteria are displayed. No other folders would be displayed).
Shimamura and Shutt are combinable because they both deal with storing incoming documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Shimamura with the teachings of Shutt for the purpose of easily being able to store new documents in designated folders regardless of location of those folders (Shutt: Paragraph 5).

Regarding Claim 6, Shimamura further teaches wherein the circuitry is configured to extract, from the storage area, a folder satisfying at least two extraction conditions (Paragraph 37, wherein the folder can be based on a number of inputs).

Regarding Claim 7, Shimamura further teaches wherein the circuitry is configured to set the extraction condition (Paragraph 19, wherein the condition to establish the folder is set).

Regarding Claim 8, Natarajan further teaches wherein the circuitry is configured to set the extraction condition for each user logging in the image forming apparatus (Paragraph 123, wherein a user has to login before documents can be uploaded and folders searched).
Shimamura and Shutt are combinable because they both deal with storing incoming documents.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Shimamura with the teachings of Shutt for the purpose of easily being able to store new documents in designated folders regardless of location of those folders (Shutt: Paragraph 5).

Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 10, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 11, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 15, Shimamura further teaches wherein the extraction condition includes at least one of a password protected status, a presence or absence of a sorting assignment, a folder creator ID, a partial match of a sender name, or an exact match of a sender name (Paragraph 33, wherein the sender is a condition to sort the documents. The sender would correspond to the creator. This can be a number/ID).

Regarding Claim 16, Shimamura further teaches wherein the circuitry is further configured to:
store an association between at least two of a folder name, a folder path, a password, a creator ID, a time of creation, or a presence or absence of sorting assignment (Paragraph 33, wherein the sender is a condition to sort the documents. The sender would correspond to the creator. This can be a number/ID. The folder name is also provided. This is further shown in Fig. 4 and paragraph 19).

Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 15 above.

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 15 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 16 above.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 2018/0084139) in view of Shutt (US 2003/0217034) further in view of ordinary skill in the art.

Regarding Claim 5, Shimamura in view of Shutt does not teach wherein the circuitry is configured to display, a folder list screen including the extracted folder list at a higher level than a folder list listing a rest of folders in the storage area.
As per the previously uncontested official notice, it is taken that it would have been obvious to one of ordinary skill in the art to incorporate a folder listing where the newly created folder, or most recent accesses folder, is shifted to the top of the folder list. This makes it easier on the user to identify potential relevant facsimile data.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Shimamura in view of Shutt with the teachings of organizing folders based on frequency or recent access to make it easier on a user to access most relevant data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699